Citation Nr: 1309032	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-45 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) which increased the Veteran's rating from noncompensable to 10 percent.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his September 2010 Substantive Appeal, the Veteran requested the opportunity to testify at a video conference hearing before a member of the Board.  The Veteran was scheduled for such a hearing in March 2012, but he did not attend.  

There is, however, no evidence in the claims folder that he was notified of his scheduled hearing.  Since video conference hearings are scheduled by the RO, the Board must remand the case to the RO so that a Board video conference hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a member of the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


